Citation Nr: 1310678	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  09-15 268A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an effective date earlier than July 11, 2005, for the award of service connection for plantar warts on both feet.

2.  Entitlement to an initial compensable rating for plantar warts on both feet.

3.  Entitlement to an initial rating higher than 10 percent for residuals of patella replacement of the right knee with instability.

4.  Entitlement to a rating higher than 30 percent, from August 1, 2007, for chondromalacia patella of the right knee, status post patella replacement.

5.  Entitlement to an initial rating higher than 10 percent for disc protrusion L4-L5 with lumbar sacral junction disturbance.

6.  Entitlement to an initial rating higher than 10 percent for chondromalacia patella of the left knee.

7.  Entitlement to an initial rating higher than 10 percent, prior to January 23, 2007, for chondromalacia patella of the right knee, status post patella replacement.


REPRESENTATION

Veteran represented by:	Joseph R. Moore


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1982 to November 1984 and from March 1985 to July 1987.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania.  The Veteran now resides in Nevada, so the matter is now handled by the RO in Reno, Nevada.

In a March 2011 decision, the Board remanded the Veteran's claims for entitlement to an initial evaluation in excess of 10 percent for chondromalacia patella of the left knee, entitlement to an initial evaluation in excess of 10 percent for disc protrusion L4-L5 with lumbar sacral junction disturbance, entitlement to an initial compensable evaluation for plantar warts on both feet and entitlement to TDIU.

Also in the March 2011 decision, the Board denied the Veteran's claims for entitlement to an effective date earlier than July 11, 2005 for the award of service connection for plantar warts on both feet, entitlement to an initial evaluation in excess of 10 percent for chondromalacia patella of the right knee prior to January 23, 2007 and entitlement to an initial evaluation in excess of 10 percent for instability of the right knee as of January 23, 2007.  The Veteran appealed these claims to the Court of Appeals for Veterans Claims (Court).  In an August 2012 decision, the Court set aside the March 2011 decision, and remanded the claims back to the Board for further development.

In an April 2011 rating decision, the RO granted an increased evaluation of 30 percent for chondromalacia patella, right knee, effective August 1, 2007.  Despite the grant of this increased evaluation, the Veteran has not been awarded the highest possible evaluation.  As a result, he is presumed to be seeking the maximum possible evaluation.  The issue remains on appeal, as the Veteran has not indicated satisfaction with the 30 percent rating.  A.B. v. Brown, 6 Vet. App. 35 (1993).

The Board notes the Veteran was granted entitlement to TDIU, effective May 15, 2006, as a result of an August 2012 rating decision.  As such, this issue is no longer before the Board.

The issue of entitlement to an initial rating higher than 10 percent, prior to January 23, 2007, for chondromalacia patella of the right knee, status post patella replacement is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  In January 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for entitlement to an effective date earlier than July 11, 2005, for the award of service connection for plantar warts on both feet.

2.  In January 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for entitlement to an initial compensable rating for plantar warts on both feet.

3.   In February 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for entitlement to an initial rating higher than 10 percent for residuals of patella replacement of the right knee with instability.

4.  In February 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for entitlement to a rating higher than 30 percent, from August 1, 2007, for chondromalacia patella of the right knee, status post patella replacement.

5.  In January 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for entitlement to an initial rating higher than 10 percent for disc protrusion L4-L5 with lumbar sacral junction disturbance.

6.  In February 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for entitlement to an initial rating higher than 10 percent for chondromalacia patella of the left knee.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to an effective date earlier than July 11, 2005, for the award of service connection for plantar warts on both feet, by the Veteran, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

2.  The criteria for withdrawal of the appeal for entitlement to an initial compensable rating for plantar warts on both feet, by the Veteran, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

3.  The criteria for withdrawal of the appeal for entitlement to an initial rating higher than 10 percent for residuals of patella replacement of the right knee with instability by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

4.  The criteria for withdrawal of the appeal for entitlement to a rating higher than 30 percent, from August 1, 2007, for chondromalacia patella of the right knee, status post patella replacement, by the Veteran, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

5.  The criteria for withdrawal of the appeal for entitlement to an initial rating higher than 10 percent for disc protrusion L4-L5 with lumbar sacral junction disturbance, by the Veteran, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

6.  The criteria for withdrawal of the appeal for entitlement to an initial rating higher than 10 percent for chondromalacia patella of the left knee, by the Veteran, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawn Claims

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the Appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the appeals for entitlement to an effective date earlier than July 11, 2005, for the award of service connection for plantar warts on both feet, entitlement to an initial compensable rating for plantar warts on both feet, entitlement to an initial rating higher than 10 percent for residuals of patella replacement of the right knee with instability, entitlement to a rating higher than 30 percent, from August 1, 2007, for chondromalacia patella of the right knee, status post patella replacement, entitlement to an initial rating higher than 10 percent for disc protrusion L4-L5 with lumbar sacral junction disturbance, and entitlement to an initial rating higher than 10 percent for chondromalacia patella of the left knee, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  See March 2013 statement.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.


ORDER

The appeal for entitlement to an effective date earlier than July 11, 2005, for the award of service connection for plantar warts on both feet is dismissed.

The appeal for entitlement to an initial compensable rating for plantar warts on both feet is dismissed.

The appeal for entitlement to an initial rating higher than 10 percent for residuals of patella replacement of the right knee with instability is dismissed.

The appeal for entitlement to a rating higher than 30 percent, from August 1, 2007, for chondromalacia patella of the right knee, status post patella replacement is dismissed. 

The appeal for entitlement to an initial rating higher than 10 percent for disc protrusion L4-L5 with lumbar sacral junction disturbance is dismissed.

The appeal for entitlement to an initial rating higher than 10 percent for chondromalacia patella of the left knee is dismissed.


REMAND

The Veteran seeks entitlement to an initial rating higher than 10 percent, prior to January 23, 2007, for chondromalacia patella of the right knee, status post patella replacement.  

The Veteran's representative has asked that the Veteran's increased rating claim for the right knee be remanded, pending the outcome of his claim for entitlement to TDIU, prior to May 15, 2006.  The Veteran's representative states that a grant of the Veteran's TDIU claim would allow the Veteran to withdraw his claim for an increased rating for his right knee.

The Board notes that the claims file contains a Memorandum to the Director of Compensation and Pension, requesting consideration of entitlement to TDIU for the period prior to May 15, 2006, based on an extraschedular basis.  No decision regarding this claim has been included in the claims file or in Virtual VA.  As such, the Board finds a remand is required as the Veteran's claim for an increased rating of the right knee is intertwined with the issue of entitlement to TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).

Accordingly, the case is REMANDED for the following actions:

1.  After completion of any additional development deemed necessary by the RO, the RO should formally adjudicate the issue of entitlement to TDIU, prior to May 15, 2006. 

The Veteran and his representative should be furnished notice of the determination and furnished notice of appellate rights and procedures, to include the necessity of filing a timely notice of disagreement if the Veteran wished to initiate an appeal from that determination.

The RO should also adjudicate the issue of entitlement to an initial rating higher than 10 percent, prior to January 23, 2007, for chondromalacia patella of the right knee, status post patella replacement.

2.  After all of the above actions have been completed and the Veteran has been given adequate time to respond, readjudicate his claim.  If the claim remains denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


